— Order unanimously affirmed with costs. Memorandum: Plaintiffs and defendants executed a written contract for the purchase and sale of 34 acres of unimproved land in the Town of Vernon. Pursuant to the contract, defendants executed and delivered to plaintiffs a warranty deed, dated February 17, 1986, transferring title to the property to plaintiffs. The deed was recorded in the Oneida County Clerk’s office on February 20, 1986. Plaintiffs now seek to rescind the transaction or, in the alternative, to recover damages for breach of warranty based upon an alleged oral representation made by defendants prior to execution of the contract that there was a substantial water supply on the land. Neither the written contract nor the deed makes any reference to a water supply on the land.
Supreme Court properly dismissed the complaint. The alleged oral promise is unenforceable because of thé paroi evidence rule (see, Fogelson v Rackfay Constr. Co., 300 NY 334, rearg denied 301 NY 552). Moreover, "[t]here is a conclusive presumption that the parties intended to integrate in the deed every agreement relating to the nature or extent of the property to be conveyed” (Cordua v Guggenheim, 274 NY 51, 57). (Appeal from order of Supreme Court, Oneida County, Tenney, J. — summary judgment.) Present — Dillon, P. J., Den-man, Green, Pine and Balio, JJ.